DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 03/08/2022.
Claims 11, 13-16, 18-21 and 23-25 are presented for examination and claims 12, 17 and 22 are cancelled.
Response to Arguments
Applicant's arguments with respect to claims 11, 13-16, 18-21 and 23-25 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 13-14, 16, 18-19, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouchi et al. (US 2016/0057758 A1).
Regarding claim 11, Ouchi teaches a method of transmitting a sounding reference signal (SRS) to a base station by a user equipment (UE), the method comprising: 
receiving configuration information including a first power control parameter related to the SRS (Terminal device 2 receiving information related to the first configuration or the information related to the second configuration include the first power uplink power control and where the uplinks signal include periodic sounding reference signal P-SRS see Ouchi: ¶[0069]; ¶0045]);
receiving downlink control information (DCI) triggering a transmission of the SRS; and transmitting the SRS based on the configuration information and the DCI (receiving DCI format trigger type 0 sounding reference signal “the sounding reference signal includes the periodic sounding reference signal (P-SRS), which is configured by a higher layer to be transmitted periodically, and the aperiodic sounding reference signal (A-SRS), whose transmission is requested by an SRS request included in the downlink control information format. The uplink reference signal is also called the uplink pilot signal or the uplink pilot channel in some cases. In addition, the periodic sounding reference signal is also called the trigger type 0 sounding reference signal (trigger type 0 SRS) in some cases” see Ouchi: ¶[0044]; ¶[0120]),
wherein transmission power of the SRS is determined based on the first power control parameter and a second power control parameter configured for a physical uplink shared channel (PUSCH) (transmission power control based on first and second configuration and allocation radio resource on PUSCH “The terminal device 2 conducts a first uplink power control or a second uplink power control, depending on the situation, in the case of receiving the information related to the first configuration and the information related to the second configuration (that is, the information related to the first configuration and the information related to the second configuration are configured” see Ouchi: ¶[0069]; ¶0072]; ¶[0077]), and
wherein the second power control parameter is related to a first field included in the DCI triggering the transmission of the SRS (second uplink references signal is a trigger type 1 and SRS request in a DCI format “A second uplink reference signal is also called the aperiodic sounding reference signal (A-SRS) or the trigger type 1 sounding reference signal (trigger type 1 SRS) in some cases” and “The second uplink reference signal is transmitted a periodically when a transmit request is indicated by a field related to a request of transmission for the second uplink reference signal (SRS request) included in the downlink control information format” see Ouchi: ¶[0045]).  
Regarding claim 13, Ouchi taught the method of claim 11 as described hereinabove. Ouchi further comprising: receiving information on one or more uplink (UL) subframe sets from the base station (base station 1 transmit to the terminal device 2, the information related to the first configuration and/or the information related to the second configuration see Ouchi: ¶[0144]), wherein the SRS is transmitted through a specific UL subframe based on the DCI, -2-~Application No.: 16/990,057Docket No.: 8737.01419.US21 wherein the DCI includes information on a specific UL subframe set, which is predefined for transmitting the SRS, among the one or more UL subframe sets (new control information field for uplink power control is configured in the downlink control information format, and new control information field is configured only for the transmission of specific subframes  see Ouchi: ¶[0146]); wherein the specific UL subframe is the closest subframe for an uplink signal after a downlink (DL) subframe time point at which the DCI is received, and belongs to the specific UL subframe set (depend on the configuration, the specific subframe can be uplink subframe that closest to subframe number 0 or 5 on uplink-downlink configuration 2 and 6 (see Fig.3) “A specific subframe may also be specified as an uplink/downlink candidate subframe” see Ouchi: ¶[0189]; Fig.3).  
Regarding claim 14, Ouchi taught the method of claim 11 as described hereinabove. Ouchi further teaches wherein the specific UL subframe is a UL subframe of a UL-DL configuration configured with a reference UL HARQ (hybrid automatic repeat request) timeline (configuration include information associated with uplink subframes and HARQ subframes  “Information indicating the association between PUSCH and PHICH subframes, as well as information indicating the association between PDSCH and HARQ subframes, may be configured in advance in the terminal device 2” see Ouchi: ¶[0190]).  
Regarding claim 16, claim 16 is rejected for the same reason as claim 11 as described hereinabove. Claim 16 recites a user equipment that perform the same functionalities as method of claim 11 as set forth hereinabove.
Regarding claim 18, claim 18 is rejected for the same reason as claim 13 as described hereinabove. 
Regarding claim 19, claim 19 is rejected for the same reason as claim 14 as described hereinabove. 
Regarding claim 21, Ouchi teaches a method of receiving a sounding reference signal (SRS) from a user equipment (UE) by a base station (BS), the method comprising: 
transmitting configuration information including a first power control parameter related to the SRS; 
transmitting downlink control information (DCI) triggering a transmission of the SRS (base station 1 transmitting information related to the first configuration or the information related to the second configuration include the first power uplink power control and where the uplinks signal include periodic sounding reference signal P-SRS see Ouchi: ¶[0069]; ¶0045]); and
receiving the SRS the configuration information and the DCI (receiving DCI format trigger type 0 sounding reference signal “the sounding reference signal includes the periodic sounding reference signal (P-SRS), which is configured by a higher layer to be transmitted periodically, and the aperiodic sounding reference signal (A-SRS), whose transmission is requested by an SRS request included in the downlink control information format. The uplink reference signal is also called the uplink pilot signal or the uplink pilot channel in some cases. In addition, the periodic sounding reference signal is also called the trigger type 0 sounding reference signal (trigger type 0 SRS) in some cases” see Ouchi: ¶[0044]; ¶[0120]), 
wherein transmission power of the SRS is determined based on the first power control parameter and a second power control parameter configured for a physical uplink shared channel (PUSCH) (transmission power control based on first and second configuration and allocation radio resource on PUSCH “The terminal device 2 conducts a first uplink power control or a second uplink power control, depending on the situation, in the case of receiving the information related to the first configuration and the information related to the second configuration (that is, the information related to the first configuration and the information related to the second configuration are configured” see Ouchi: ¶[0069]; ¶0072]; ¶[0077]), and 
wherein the second power control parameter is related to a first field included in the DCI triggering the transmission of the SRS (second uplink references signal is a trigger type 1 and SRS request in a DCI format “A second uplink reference signal is also called the aperiodic sounding reference signal (A-SRS) or the trigger type 1 sounding reference signal (trigger type 1 SRS) in some cases” and “The second uplink reference signal is transmitted a periodically when a transmit request is indicated by a field related to a request of transmission for the second uplink reference signal (SRS request) included in the downlink control information format” see Ouchi: ¶[0045]).  
Regarding claim 23, claim 23 is rejected for the same reason as claim 13 as described hereinabove. 
Regarding claim 24, claim 24 is rejected for the same reason as claim 14 as described hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2016/0057758 A1) in view of GAAL et al. (US 2014/0341051 A1).
Regarding claim 15, the modified Wang taught the method of claim 11 as described hereinabove. Wang does not explicitly teaches wherein the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode. 
However, Gaal teaches wherein the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode (channel state information (CSI) measurement and reporting for enhanced interference management for traffic adaptation (eIMTA) in long term evolution (LTE) see Gaal: ¶[0032]; ¶[0072]) in order to enhance interference management for traffic adaptation (see Gaal: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Wang to include (or to use, etc.) wherein the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode as taught by Gaal in order to enhance interference management for traffic adaptation (see Gaal: ¶[0003]).
Regarding claim 20, claim 20 is rejected for the same reason as claim 15 as described hereinabove. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 15 as described hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


September 9, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478